UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4125


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TANNER MOREN EAGLE LARCH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Bryson City. Martin K. Reidinger, Chief District Judge. (2:12-cr-00006-MR-WCM-4)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Anthony Bach, Charlotte, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court revoked Tanner Moren Eagle Larch’s term of supervised release

based on his drug use and possession of firearms and sentenced him to eight months’

imprisonment, which is to run consecutively to the sentence imposed for his new criminal

convictions based on his possession of firearms.        On appeal, Larch challenges his

revocation sentence, arguing that the court did not adequately weigh his mental health

history or the fact that he was poised to receive a separate sentence for the same conduct.

Larch further contends that there is no evidence the court understood that it could impose

a sentence at the bottom of or below his policy statement range or that it was not obligated

to run his revocation sentence consecutively to the sentence imposed for his new criminal

convictions. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release. We will affirm a revocation sentence if it is within the statutory

maximum and not plainly unreasonable.” United States v. Webb 738 F.3d 638, 640

(4th Cir. 2013) (citation and internal quotation marks omitted). “[W]e first consider

whether the sentence imposed is procedurally or substantively unreasonable.” Id. Only

when the sentence is unreasonable will we determine whether the sentence “is plainly so.”
Id. (internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after consider the Sentencing Guidelines’ nonbinding Chapter

Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United States v.

Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnote omitted); see 18 U.S.C. § 3583(e)

                                             2
(listing relevant factors). “[A] revocation sentence is substantively reasonable if the court

sufficiently states a proper basis for its conclusion that the defendant should receive the

sentence imposed.” Slappy, 872 F.3d at 207 (alteration and internal quotation marks

omitted). A sentence, like Larch’s, that is “within the policy statement range is presumed

reasonable.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation

marks omitted).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the history of the violator.” U.S. Sentencing Guidelines

Manual ch. 7, pt. A(3)(b) (2018). “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a post-conviction sentence,

but it still must provide a statement of reasons for the sentence imposed.” United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks omitted). The court

“must address the parties’ nonfrivolous arguments in favor of a particular sentence, and if

the court rejects those arguments, it must explain why in a detailed-enough manner that

[we] can meaningfully consider the procedural reasonableness of the revocation sentence.”

Slappy, 872 F.3d at 208. An explanation is sufficient if we can determine “that the

sentencing court considered the applicable sentencing factors with regard to the particular

defendant before it and also considered any potentially meritorious arguments raised by

the parties with regard to sentencing.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir.

2018) (alterations and internal quotation marks omitted).



                                             3
       We conclude that Larch’s challenges to the reasonableness of his sentence are

without merit. In its thorough explanation, the district court stated that a consecutive

revocation sentence for Larch’s possession of firearms is appropriate because it punishes

conduct separate from the sentence imposed for his new criminal convictions—that is, his

substantial and serious breach of the court’s trust. And we have found nothing in the record

suggesting that the court believed that it was obligated to impose a consecutive sentence or

that it did not have the authority to impose a lower sentence within or below Larch’s

advisory policy statement range. Finally, we conclude that the court adequately considered

Larch’s mental health history, as it recommended that he receive any necessary treatment

while incarcerated. See United States v. Nance, 957 F.3d 204, 213 (4th Cir. 2020) (stating

that court’s consideration of defendant’s personal characteristics may be inferred from

recommendation for appropriate treatment), cert. denied, No. 20-5825, 2020 WL 6385951

(U.S. Nov. 2, 2020).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4